DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (JP2003-111819A) in view of Fujio (JP 07-148225).

	Regarding claim 31, Tateishi discloses a method for producing a port (Fig. 4b) comprising: 
Sealingly inserting a sealing plug (Fig. 4b, item 14), through which a hollow needle can be pierced (Translation, Para. 0020), into a part to be sealed (See annotated Fig. 4b below) of a port body (Fig. 4b, item 20), wherein the port body includes: the part to be sealed that has a tubular shape (Fig. 4a, port body has a tubular shape) with a first end (See annotated Fig. 4b below) and a second end (See annotated Fig. 4b below) opposite to the first end in a center axis direction thereof; a connection part (Fig. 4b, item 22) that has a tubular shape (Fig. 4a, connection part 22 has a tubular shape), and is continuous with the first end of the part to be sealed; and a part to be fitted (Fig. 4b, item 21a) that is formed in any one of an inner peripheral surface of the part to be sealed, an outer peripheral surface of the part to be sealed, and the second end of the part to be sealed (Fig. 4b, part to be fitted 21a is formed in the second end of the part to be sealed) (See annotated Fig. 4b below), wherein the part to be sealed comprises an outer wall part that is formed into a tubular shape (Fig. 4a, outer wall of part to be sealed is a tubular shape) with a first end (See annotated Fig. 4b below) and a second end (See annotated Fig. 4b below) opposite to the first end in the center axis direction; 
Fitting a fitting part (Fig. 4b, item 18) of a pulling-out preventing member (Fig. 4b, items 11a, 11b, and 18) into the part to be fitted, wherein the pulling-out preventing member is a separate member from the sealing plug (Translation, Para. 0024, pulling-out prevention member 11a, 11b is a separate component from sealing plug 14) and includes: a body part (Fig. 4b, item 11a and 11b) that has a first surface (See annotated Fig. 4b below) and a second surface (See annotated Fig. 4b below) opposite to the first surface; and the fitting part that is continuous with the body part (Fig. 4b, fitting part 18 is continuous with body part 11a, 11b) (Translation Para. 0025), to thereby engage the part to be fitted (Fig. 4b, item 21a) with the fitting part (Fig. 4b, item 18) so as to be able to transmit a force which is directed in the center axis of the part to be sealed (Fig. 4b, contact between part to be fitted 21a and fitting part 18 creates a force directed in the center axis direction);
(Fig. 3a, body part 11a is laid on sealing plug 14); and 
Applying a peelable seal to the second end of the outer wall part (Translation, Para. 0048), wherein
The part to be sealed comprises a continuous part (Fig. 5a, item 21) for connection between the outer wall part and the connection part, and an annular support part (Fig. 5a, item 53) that extends from the continuous part toward the second end of the outer wall part, 
the sealing plug has a first surface located on a side of the pulling-out preventing member and a second surface located opposite to the first surface, and comprises: an extension (See annotated Fig. 7b below) that extends toward a side opposite to the side of the pulling-out preventing member from a center portion of the second surface; and an annular projection part (See annotated Fig. 7b below) that surrounds an outer peripheral surface of the extension, and 
the sealing plug is sealingly inserted into the part to be sealed in a state where the extension is sealingly inserted into or arranged inside the support part (Fig. 5b, extension is arranged inside support part) and an outer peripheral surface of the annular projection part is in tight contact with the part to be sealed of the port body (Fig. 5b).

    PNG
    media_image1.png
    269
    380
    media_image1.png
    Greyscale

Tateishi does not expressly disclose the second end side of the outer wall part has a rigidity higher than the rigidity of the first end side of the outer wall part.
However, Tateshi shows the thickness of the second end is greater than the thickness of the first end, as shown in Fig. 4b.  It would be obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Tateishi to have a higher rigidity on the second end side 

    PNG
    media_image2.png
    413
    389
    media_image2.png
    Greyscale

	Tateishi is silent about the extension and the annular projection part are formed integrally with each other.
	However, Fujio teaches a sealing plug comprising an extension and an annular projection part, the extension and the annular projection part are formed integrally with each other.
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Tateishi to incorporate the sealing plug of Fuijio.  A person of ordinary skill in the art would have been motivated to make such change because it has been held that the use of a one piece construction instead of the structure of a plurality of pieces would be merely a matter of obvious design choice (MPEP 2144.04 V B). 

Regarding claim 32, Tateishi discloses the method for producing the port wherein the part to be fitted is any one of a recess part (See annotated Fig. 4b above, part to be fitted 21a is a recess part) (See annotated Fig. 4b above, fitting part is a projection part).

Regarding claims 33 and 34, Tateishi discloses the method for producing the port wherein the body part has a needle insertion portion (See annotated Fig. 4b below, needle insertion portion is between protrusions on 11a and 11b) that opens to the first surface and the second surface (See annotated Fig. 4b below, needle insertion portion opens to the first and second surfaces) and exposes the sealing plug, wherein the sealing plug includes a projection part (See annotated Fig. 4b below) that projects toward the needle insertion portion of the body part, and wherein laying the body part on the sealing plug encompasses disposing the projection part of the sealing plug within the needle insertion portion (Fig. 3a, projection part is disposed within needle insertion portion) while any one of the first surface and the second surface of the body part is directed toward the sealing plug (Fig. 3a, first surface is directed toward sealing plug 14), and disposing an end of the projection part at the same level as or substantially the same level as a remaining one of the first surface and the second surface of the body part (Fig. 3b, projection part is substantially the same level as the second surface), or at a position where the end of the projection part projects outward from a remaining one of the first surface and the second surface of the body part.

    PNG
    media_image3.png
    350
    378
    media_image3.png
    Greyscale

Regarding claims 35-38, Tateishi discloses the method for producing the port wherein the pulling-out preventing member includes a first restriction part (See annotated Fig. 3a below) that is (Fig. 3b, first restriction part is in abutting engagement with the sealing plug 14).

    PNG
    media_image4.png
    320
    278
    media_image4.png
    Greyscale

Regarding claims 39-42, Tateishi discloses the method for producing the port wherein the pulling-out preventing member includes a second restriction part (See annotated Fig. 3a above) that is formed on the second surface of the body part, and wherein laying the body part on the sealing plug encompasses bringing the second restriction part into abutting engagement with the sealing plug (Fig. 3b, second restriction part is in abutting engagement with sealing plug 14).

Regarding claim 43, Tateishi discloses a method for producing a port (Fig. 4b) comprising: 
Sealingly inserting a sealing plug (Fig. 4b, item 14), through which a hollow needle can be pierced (Translation, Para. 0020), into a part to be sealed (See annotated Fig. 4b below) of a port body (Fig. 4b, item 20), wherein the port body includes: the part to be sealed that has a tubular shape (Fig. 4a, port body has a tubular shape) with a first end (See annotated Fig. 4b below) and a second end (See annotated Fig. 4b below) opposite to the first end in a center axis direction thereof; a connection part (Fig. 4b, item 22) that has a tubular shape (Fig. 4a, connection part 22 has a tubular shape), and is continuous with the first end of the part to be sealed; and a part to be fitted (Fig. 4b, item 21a) that is formed in any one of an inner peripheral surface of the part to be sealed, an outer peripheral surface of the part to be sealed, and the second end of the part to be sealed (Fig. 4b, part to be fitted 21a is formed in the second end of the part to be sealed) (See annotated Fig. 4b below), wherein the part to be sealed comprises an outer wall part that is formed into a tubular shape (Fig. 4a, outer wall of part to be sealed is a tubular shape) with a first end (See annotated Fig. 4b below) and a second end (See annotated Fig. 4b below) opposite to the first end in the center axis direction; 
Fitting a fitting part (Fig. 4b, item 18) of a pulling-out preventing member (Fig. 4b, items 11a, 11b, and 18) into the part to be fitted, wherein the pulling-out preventing member is a separate member from the sealing plug (Translation, Para. 0024, pulling-out prevention member 11a, 11b is a separate component from sealing plug 14) and includes: a body part (Fig. 4b, item 11a and 11b) that has a first surface (See annotated Fig. 4b below) and a second surface (See annotated Fig. 4b below) opposite to the first surface; and the fitting part that is continuous with the body part (Fig. 4b, fitting part 18 is continuous with body part 11a, 11b) (Translation Para. 0025), to thereby engage the part to be fitted (Fig. 4b, item 21a) with the fitting part (Fig. 4b, item 18) so as to be able to transmit a force which is directed in the center axis of the part to be sealed (Fig. 4b, contact between part to be fitted 21a and fitting part 18 creates a force directed in the center axis direction);
Laying the body part on the sealing plug (Fig. 3a, body part 11a is laid on sealing plug 14); 
Connecting a bag body to be filled with a medical liquid to an outer periphery of the connection part (Translation, Para. 0017); and 
Applying a peelable seal to the second end of the outer wall part (Translation, Para. 0048). 
The part to be sealed comprises a continuous part (Fig. 5a, item 21) for connection between the outer wall part and the connection part, and an annular support part (Fig. 5a, item 53) that extends from the continuous part toward the second end of the outer wall part, 
the sealing plug has a first surface located on a side of the pulling-out preventing member and a second surface located opposite to the first surface, and comprises: an extension (See annotated Fig. 7b below) that extends toward a side opposite to the side of the pulling-out preventing member from a center portion of the second surface; and an annular projection part (See annotated Fig. 7b below) that surrounds an outer peripheral surface of the extension, and 
the sealing plug is sealingly inserted into the part to be sealed in a state where the extension is sealingly inserted into or arranged inside the support part (Fig. 5b, extension is arranged inside support part) and an outer peripheral surface of the annular projection part is in tight contact with the part to be sealed of the port body (Fig. 5b).

    PNG
    media_image1.png
    269
    380
    media_image1.png
    Greyscale

Tateishi does not expressly disclose the second end side of the outer wall part has a rigidity higher than the rigidity of the first end side of the outer wall part.
However, Tateshi shows the thickness of the second end is greater than the thickness of the first end, as shown in Fig. 4b.  It would be obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Tateishi to have a higher rigidity on the second end side than the first end side.  A person of ordinary skill in the art would recognize that a greater thickness correlates to higher rigidity.  Additionally, a person of ordinary skill in the art would be motivated to have a higher rigidity in the second part in order to more securely hold the sealing plug in the port body during insertion and removal of the needle.

    PNG
    media_image2.png
    413
    389
    media_image2.png
    Greyscale

Tateishi is silent about the extension and the annular projection part are formed integrally with each other.
	However, Fujio teaches a sealing plug comprising an extension and an annular projection part, the extension and the annular projection part are formed integrally with each other.
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Tateishi to incorporate the sealing plug of Fuijio.  A person of ordinary skill in the art would have been motivated to make such change because it has been held that the use of a one piece construction instead of the structure of a plurality of pieces would be merely a matter of obvious design choice (MPEP 2144.04 V B). 

Regarding claim 44, Tateishi discloses the method for producing the port wherein the part to be fitted is any one of a recess part (See annotated Fig. 4b above, part to be fitted 21a is a recess part) and a projection part, and the fitting part is a remaining one of the recess part and the projection part (See annotated Fig. 4b above, fitting part is a projection part).

Regarding claims 45 and 46, Tateishi does not expressly disclose the method for producing the medical liquid bag further comprising: filling a medical liquid into the bag body via the port body to which 
However, Fujio teaches a method for producing the medical liquid bag further comprising: filling the medical liquid into the bag body via the port body to which the connection part of the bag body is connected (Para. 0005), wherein sealingly inserting the sealing plug into the part to be sealed and laying the body part on the sealing plug are carried out after the medical liquid is filled in the bag body (Para. 0009, bag is filled with liquid before the sealing plug and pulling out prevention member are inserted).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Tateishi and Fujio to fill the bag body with liquid before inserting the sealing body and pulling-out prevention member, as taught by Fujio.  A person of ordinary skill in the art would be motivated to make such change in order to be able to fill the bag with the medical liquid without disturbing the seal of the sealing plug and pulling out prevention member.

Regarding claims 47 and 48, Tateishi does not expressly disclose the method for producing the medical liquid bag wherein a non-sealed portion provided in the bag body is sealed after the medical liquid is filled in the bag body through the non-sealed portion.
However, Fujio teaches a method for producing the medical liquid bag wherein a non-sealed portion (Fig. 3, area where port 1 is inserted in bag is not sealed initially) provided in the bag body is sealed (Para. 0009) after the medical liquid is filled in the bag body through the non-sealed portion (Para. 0005).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Tateishi and Fujio to seal the non-sealed portion of the bag after the bag is filled with liquid, as taught by Fujio.  A person of ordinary skill in the art would have been motivated to make such change in order to prevent liquid from leaking out of the bag after the bag has been filled.

Regarding claims 49 and 50, Tateishi does not expressly disclose the method for producing the medical liquid bag wherein connecting the bag body to the outer periphery of the connection part encompasses sealing the non-sealed portion by welding the non-sealed portion to the connection part disposed at the non-sealed portion.
However, Fujio teaches a method for producing the medical liquid bag wherein connecting the bag body to the outer periphery of the connection part encompasses sealing the non-sealed portion by welding the non-sealed portion to the connection part disposed at the non-sealed portion (Para. 0009, port body is sealed to the bag).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Tateishi and Fujio to weld the non-sealed portion to the connection part, as taught by Fujio.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a reliable, strong connection between the non-sealed portion and the connection part during insertion and removal of the needle.

Response to Arguments
Applicant’s arguments with respect to claims 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731